357 U.S. 218 (1958)
DeFEBIO ET AL.
v.
COUNTY SCHOOL BOARD OF FAIRFAX COUNTY ET AL.
No. 677, Misc.
Supreme Court of United States.
Decided June 16, 1958.
APPEAL FROM THE SUPREME COURT OF APPEALS OF VIRGINIA.
C. Douglas Adams, Jr. and Albert I. Kassabian for appellants.
A. S. Harrison, Jr., Attorney General of Virginia, Kenneth C. Patty and R. D. McIlwaine, III, Assistant Attorneys General, and John C. Wood for appellees.
PER CURIAM.
The appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.